I concur, but I withhold from my concurrence what appears to me to be an implication that if one district did not have adequate school facilities, the children of that district could be sent into another district free of charge. It appears to me the implication arises from the italicized portions of the following passages of the opinion: *Page 357 
"A review of all the statutory enactments from the beginning shows a recognition of the policy that children must attend school within the district in which they reside, whenever thereis provided within such district, schools of proper grade andclass to meet their needs and requirements."
"The Cache County School District, having provided adequateschools and facilities, equal to those of Logan City, open andfree and reasonably convenient for attendance of all childrenwithin such district, all constitutional and statutory requirements have been met, and no child within such districthas a legal right to insist upon attendance at public schoolselsewhere."
Personally, I have doubts whether any parent could raise the question of adequacy of schools in his district in order to justify sending his child to the school of another district. A right to visit the children of one district onto the schools of another may not arise because the first district does not meet the constitutional requirements. But those doubts do not need to be resolved nor anything contained in the opinion which by implication or otherwise might be used to support such contention.